  Case 19-20140       Doc 51      Filed 06/04/20 Entered 06/04/20 13:46:51     Desc Main
                                    Document     Page 1 of 4


Christopher M. Lee
State Bar No. 24041319
Eric A. Maskell
State Bar No. 24041409
Karla M. Balli
State Bar No. 24035997
Randy Leigh Tipton
State Bar No. 24039860
LEE LAW FIRM, PLLC
8701 Bedford Euless Rd, Ste 510
Hurst, TX 76053
817.265.0123 Phone
817.580.1123 Fax

ATTORNEY FOR DEBTOR(S)


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

IN RE:                                      §
                                            §
TOSHA YVETTE MOORE                          §     Case No. 19-20140-BP-13
                                            §     Chapter 13
Debtor(s)                                   §
                                            §


    AMENDED MOTION TO AMEND ORDER DENYING CONFIRMATION OF
 CHAPTER 13 PLANAND DISMISSING CHAPTER 13 CASE WITHOUT PREJUDICE

       Your rights may be affected by the relief sought in this pleading. You should read
       this pleading carefully and discuss it with your attorney, if you have one in this
       bankruptcy case. If you oppose the relief sought by this pleading, you must file a
       written objection, explaining the factual and/ or legal basis for opposing the relief.

       No hearing will be conducted on this Motion unless a written objection is filed with
       the Clerk of the United States Bankruptcy Court and served upon the party filing
       this pleading WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF
       SERVICE shown in the certificate of service unless the Court shortens or extends
       the time for filing such objection. If no objection is timely served and filed, this
       pleading shall be deemed to be unopposed, and the Court may enter an order
       granting the relief sough. If an objection is filed and served in a timely manner, the
       Court will thereafter set a hearing with appropriate notice. If you fail to appear at
       the hearing, your objection may be stricken. The Court reserves the right to set a
       hearing on any matter.
  Case 19-20140        Doc 51     Filed 06/04/20 Entered 06/04/20 13:46:51           Desc Main
                                    Document     Page 2 of 4



TO THE HONORABLE BRENDA T. RHOADES:

       NOW COMES , Tosha Yvette Moore, Debtor(s) in the above styled case, and files this

Motion to Amend Order Denying Confirmation of Chapter 13 Plan and Dismissing Chapter 13

Case Without Prejudice and in support thereof would respectfully show this Court as follows:


   1. On or about September 19, 2019 Debtor(s) filed a Voluntary Petition for Relief under

       Chapter 13 of the United States Bankruptcy Code.

   2. On or about May 28, 2020 the Court considered the confirmation of the Chapter 13 Plan

       proposed by Debtor(s) and an Order Denying Confirmation and Dismissing Chapter 13

       Case with Prejudice to Refiling for 120 Days (“the Order”) was entered by this Court.

       {Docket Entry No. 44 and 45}

   3. Debtor(s) seeks to amend the Order to allow the Debtor's case to be dismissed without

       Prejudice to Refiling and in support of this Motion asserts the following reasons for the

       Court to consider in granting the amendment:

               a.      Debtor's income had dramatically decreased for a period of time due to the

                    COVID-19 pandemic. Debtor operates a truck and was unable to make

                    deliveries. Additionally, Debtor's spouse has underlying health conditions that

                    would be dangerous if Debtor had been exposed. The COVID-19 restrictions

                    have eased and Debtor is now able to earn sufficient income to afford monthly

                    plan payments and other monthly living expenses.

WHEREFORE, PREMISES CONSIDERED, Debtor(s) requests the Order Denying

Confirmation and Dismissing Chapter 13 Case With Prejudice be amended to allow Dismissal

without Prejudice for Refiling, and for such other and further relief as is just.
  Case 19-20140       Doc 51     Filed 06/04/20 Entered 06/04/20 13:46:51           Desc Main
                                   Document     Page 3 of 4




       Dated: June 4, 2020


                                                            Respectfully Submitted,

                                                            LEE LAW FIRM, PLLC

                                                            By: /s/ Randy Leigh Tipton
                                                            Christopher M. Lee
                                                            State Bar No. 24041319
                                                            Eric A. Maskell
                                                            State Bar No. 24041409
                                                            Karla M. Balli
                                                            State Bar No. 24035997
                                                            Randy Leigh Tipton
                                                            State Bar No. 24039860
                                                            LEE LAW FIRM, PLLC
                                                            8701 Bedford Euless Rd, Ste 510
                                                            Hurst, TX 76053
                                                            817.265.0123 Phone
                                                            817.580.1123 Fax

                                                            ATTORNEY FOR DEBTOR(S)




                                CERTIFICATE OF SERVICE

               The undersigned hereby certifies that on June 4, 2020, a true and correct copy of

the foregoing was served on all parties in interest below and on the attached mailing matrix.

DEBTOR(S):
Tosha Yvette Moore
701 N. Cass St
Jefferson, TX 75657

STANDING CHAPTER 13 TRUSTEE:
Lloyd Kraus
Plaza Tower
110 N. College Ave, 12th Fl
Tyler, TX 75702
 Case 19-20140      Doc 51    Filed 06/04/20 Entered 06/04/20 13:46:51   Desc Main
                                Document     Page 4 of 4




U.S. TRUSTEE
110 North College Avenue, Suite 300
Tyler, Texas 75702

U.S. ATTORNEY
110 North College Avenue, Suite 700
Tyler, Texas 75702




                                              /s/ Randy Leigh Tipton
                                              Randy Leigh Tipton
                                              State Bar No. 24039860

                                              ATTORNEY FOR DEBTOR(S)
